Exhibit 10.45

AMENDMENT NO. 13

TO THE SHAREHOLDERS’ AGREEMENT OF KIRIN-AMGEN, INC.

This AMENDMENT NO. 13 TO THE SHAREHOLDERS’ AGREEMENT OF KIRIN-AMGEN, INC., dated
as of June 28, 2007 (this “Amendment Agreement”), which shall become effective
at 12:01 A.M., Japan Standard Time, on July 1, 2007, is made and entered into by
and among Kirin Brewery Company, Limited, a Japanese corporation to be renamed
Kirin Holdings Company, Limited on July 1, 2007 (“Kirin Holdings”), Kirin Pharma
Company, Limited, a Japanese corporation (including any successors by way of
merger, consolidation, Share Exchange or similar transaction, “Kirin Pharma”),
Amgen Inc., a Delaware corporation (“Amgen”), and Kirin-Amgen, Inc., a Delaware
corporation (“Kirin-Amgen”). All capitalized terms used in this Amendment
Agreement and not otherwise defined herein shall have the meanings assigned to
such terms in the Shareholders’ Agreement (defined below), as amended hereby.

RECITALS

A. Kirin Holdings, Amgen and Kirin-Amgen are parties to that certain
Shareholders’ Agreement of Kirin-Amgen, Inc., dated May 11, 1984 (as amended,
the “Shareholders’ Agreement”), and Kirin Holdings and either or both of Amgen
and Kirin-Amgen, as the case may be, are parties to certain other agreements
listed in Appendix A to this Amendment Agreement (such other agreements
collectively, the “Kirin/Amgen Agreements”);

B. Kirin Pharma is a direct, wholly owned subsidiary of Kirin Holdings;

C. The stockholders of Kirin Holdings have approved the effectuation by Kirin
Holdings of a reorganization pursuant to which, among other things, it will
assign, convey and transfer to Kirin Pharma all or substantially all of the
assets and liabilities relating to Kirin Holdings’ pharmaceuticals business,
including all of the shares of capital stock of Kirin-Amgen held by Kirin
Holdings (the “Shares”) and the rights and obligations of Kirin Holdings under
the Shareholders’ Agreement as amended hereby and each Kirin/Amgen Agreement, in
each case by means of a “Kaisha-Bunkatsu” effected in accordance with the
Corporate Split Agreement listed on Appendix D attached hereto and pursuant to
Section 757 of the Japanese Corporation Code (the “Reorganization”);

D. Following the Reorganization, Kirin Pharma will continue to be a direct,
wholly owned subsidiary of Kirin Holdings;

E. The Shareholders’ Agreement and the Kirin/Amgen Agreements contain certain
restrictions on Kirin Holdings’ ability to assign to third parties its rights
and obligations under the Kirin/Amgen Agreements;

F. Kirin Holdings has requested that Amgen consent to the assignment by Kirin
Holdings to Kirin Pharma of all of the rights and obligations of Kirin Holdings
under each Kirin/Amgen Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to facilitate the Reorganization and at the same time
protect their respective investments in Kirin-Amgen, the parties have agreed as
follows:

 

1. CONSENT AND WAIVER; AMENDMENT OF CERTIFICATE OF INCORPORATION; CERTIFICATES
OF CORPORATE REGISTRIES; EXCLUSION FROM THE SCOPE OF THE REORGANIZATION

1.01 Amgen Consent and Waiver

Subject to the terms and conditions of this Amendment Agreement, Amgen and
Kirin-Amgen each hereby consent to the assignment by Kirin Holdings to Kirin
Pharma, pursuant to the Reorganization and in the manner described in the
Reorganization Package, of all of the rights and obligations of Kirin Holdings
under each Kirin/Amgen Agreement.

1.02 Amendment of Certificate of Incorporation

The parties to this Amendment Agreement hereby agree that, in order to give full
effect to Paragraph 17.03 of the Shareholders’ Agreement, as described in
Section 2.09 below, the certificate of incorporation of Kirin-Amgen shall be
amended and restated as of the date of this Amendment Agreement to conform to
Appendix B attached to this Amendment Agreement. Each Party to this Amendment
Agreement shall take all actions and execute and deliver all documents and
instruments (including written consents of Kirin Holdings and Amgen in their
respective capacities as stockholders of Kirin-Amgen), and shall cause the
members of the board of directors of Kirin-Amgen to adopt all resolutions, take
alnl actions and execute and deliver all documents and instruments, reasonably
necessary to give full effect to the provisions of this Section 1.02.

1.03 Exclusion from the Scope of the Reorganization

In accordance with the last sentence of Article 4(2) of the Corporate Split
Agreement listed on Appendix D attached hereto, Kirin Holdings and Kirin Pharma
have discussed the exclusion of the Shares and the rights and obligations of
Kirin Holdings under the Shareholders’ Agreement as amended hereby from the
scope of the Reorganization and hereby agree that, notwithstanding anything to
the contrary contained in the Corporate Split Agreement, the Shares and the
rights and obligations of Kirin Holdings under the Shareholders’ Agreement as
amended hereby shall be excluded from the scope of the rights and obligations
being transferred from Kirin Holdings to Kirin Pharma as part of the corporate
split contemplated in the Corporate Split Agreement. Notwithstanding anything to
the contrary contained herein, the provision in this paragraph shall be governed
by and construed in accordance with the internal laws, and not the law of
conflicts, of Japan applicable to agreements made and to be performed in Japan.

Kirin Holdings and Kirin Pharma, jointly and severally, represent and warrant to
Amgen as of the date hereof that (a) the agreement of Kirin Holdings and Kirin
Pharma in the immediately preceding paragraph constitutes a valid and legally
binding agreement of each of Kirin Holdings and Kirin Pharma enforceable against
it in accordance with its terms, (b) the agreement of Kirin Holdings and Kirin
Pharma in the immediately preceding paragraph overrides anything to the contrary
contained herein or in the Reorganization Package (including

 

2



--------------------------------------------------------------------------------

the Corporate Split Agreement) and (c) by virtue of the agreement of Kirin
Holdings and Kirin Pharma in the immediately preceding paragraph, the Shares and
the rights and obligations of Kirin Holdings under the Shareholders’ Agreement
as amended hereby will be retained by Kirin Holdings, and will not be
transferred to Kirin Pharma, in the Reorganization, notwithstanding anything to
the contrary contained herein or in the Reorganization Package (including the
Corporate Split Agreement).

1.04 Certificates of Corporate Registries

Each of Kirin Holdings and Kirin Pharma shall deliver to counsel to Amgen at its
office in Tokyo true and complete certificates of their respective corporate
registries, issued by a competent registrar office of the Ministry of Justice in
Japan and describing the effectuation of the “Kaisha Bunkatsu” in accordance
with the Corporate Split Agreement listed on Appendix D hereto and pursuant to
Section 757 of the Japanese Corporation Code, in each case promptly after the
same becomes available (and, in any event, within two business days thereof).

 

2. AMENDMENTS TO THE SHAREHOLDERS’ AGREEMENT

Effective as of the date of this Amendment Agreement, the Shareholders’
Agreement is hereby amended as follows:

2.01 Preamble

The Preamble of the Shareholders’ Agreement is amended by (i) replacing the
comma after the word “corporation” in the sixth line with the phrase “to be
renamed Kirin Holdings Company and”, (ii) replacing the phrase “1900 Oak Terrace
Lane” with the phrase “One Amgen Center Drive”, and (iii) replacing the phrase
“(“Kirin”),” with the phrase “(“Kirin” or “Kirin Holdings”), Kirin Pharma
Company, Limited, a Japanese corporation having its principal office at 26-1,
Jingumae 6-chome, Shibuya-ku, Tokyo, Japan 150-8011 (including any successors by
way of merger, consolidation, Share Exchange or similar transaction, “Kirin
Pharma”),”.

2.02 Certain Definitions

Paragraph 1 of the Shareholders’ Agreement is amended by inserting (i) in
Paragraph 1.10, after the word “Kirin,” in the first and third lines, the phrase
“Kirin Pharma,”, (ii) in Paragraph 1.09, in the place of the word “Kirin”, the
phrase “Kirin Pharma” and (iii) after Paragraph 1.10, new Paragraphs 1.11
through 1.33 as follows:

1.11 Administrative Matters

The term Administrative Matters shall mean any matter relating to the handling
and resolution of intellectual property matters, legal matters and payment of
expenses.

1.12 Affiliate

The term Affiliate shall mean, with respect to any Person, any Person directly
or indirectly Controlling, Controlled by, or under common Control with, such
other Person as of the

 

3



--------------------------------------------------------------------------------

date on which, or at any time during the period for which, the determination of
affiliation is being made.

1.13 Asian Country

The term Asian Country shall mean any of the jurisdictions specified in Appendix
C attached to this Amendment Agreement, and the term Asian Countries shall mean
all such jurisdictions collectively.

1.14 Asian Pharma Entity

The term Asian Pharma Entity shall mean any corporation that (i) is incorporated
or otherwise organized under the laws of, and has its principal executive
offices in, any Asian Country; (ii) derives at least 80% of its consolidated
revenues from the development, manufacture, processing, distribution or sale of
pharmaceutical or biotechnology products in Asian Countries; and (iii) is not
Controlled, directly or indirectly, by a Non-Asian Pharma Entity.

1.15 Average Two-Year Trailing Revenues

The term Average Two-Year Trailing Revenues with respect to any particular
fiscal year shall mean the average of the total revenues and other income of
Corporation, as set forth in the audited annual financial statements of
Corporation, for the two immediately preceding fiscal years.

1.16 Beneficial Owner

The term Beneficial Owner shall mean, with respect to any Equity Securities, any
Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship, or otherwise has or shares (i) voting power, which
includes the power to vote, or to direct the voting of, such Equity Security;
and/or (ii) investment power, which includes the power to dispose, or to direct
the disposition of, such Equity Securities. The terms Beneficially Owned and
Beneficial Ownership shall have corresponding meanings. In any dispute between
Amgen and Kirin concerning whether or not a Person who is not a record holder of
Equity Securities is nonetheless a Beneficial Owner of such Equity Securities,
Amgen shall have the burden of proving that such Person is a Beneficial Owner.

1.17 Consumer Price Index

The term Consumer Price Index shall mean the Consumer Price Index for All Urban
Consumers published by the Bureau of Labor Statistics of the U.S. Department of
Commerce, Los Angeles All Items (1982-1984=100), or any successor index thereto,
appropriately adjusted. If the Consumer Price Index is converted to a different
standard reference base or otherwise revised, then, whenever the determination
of a Consumer Price Index figure is called for herein, the Consumer Price Index
shall be converted in accordance with the conversion factors published by the
U.S. Department of Commerce, Bureau of Labor Statistics, or, if such Bureau does
not publish such conversion factors, the conversion factors published by any
other nationally recognized publisher of similar statistical information
determined by Amgen.

 

4



--------------------------------------------------------------------------------

1.18 Control

The term Control, as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of such Person, whether through the ownership of voting
securities or by contract or otherwise. The phrases Controlled by and under
common Control with shall have corresponding meanings.

1.19 Control Event

The term Control Event shall mean any of the following: (i) the first date on
which the shares of common stock of Kirin Pharma held of record by Kirin
Holdings of which Kirin Holdings is a Beneficial Owner cease to constitute at
least 2/3 (two thirds) of the total number of shares of common stock of Kirin
Pharma on a fully diluted basis or cease to represent at least 2/3 (two thirds)
of the votes entitled to be cast on any matter by holders of Equity Securities
of Kirin Pharma; provided that, in the event but only in the event that Kirin
Pharma consummates a Qualified Public Merger or Qualified Public Offering, as of
and from the time of such consummation this clause (i) shall automatically be
amended to replace each of the two instances of the phrase “2/3 (two thirds)”
above (but not the instance of that phrase below) with the phrase “a majority”;
provided, further, that, if Kirin Holdings acquires a majority of the
outstanding Equity Securities of a corporation (a majority of the Equity
Securities of which corporation are listed for trading on a recognized national
or international securities exchange) (“Target”) and concurrently therewith or
thereafter contributes all of the outstanding common stock of Kirin Pharma to
the Target with the result that all of the outstanding common stock of Kirin
Pharma is owned by Target (such a transaction, a “Transitional Transaction”),
then the fact that Kirin Holdings owns of record less than 2/3 of the
outstanding common stock of Kirin Pharma shall not constitute a Control Event if
(x) the Target holds of record all of the outstanding shares of common stock of
Kirin Pharma, (y) Kirin Holdings holds of record a majority of the outstanding
Equity Securities of Target, and (z) within 365 days following Kirin Holdings’
contribution to Target of shares of common stock of Kirin Pharma, Kirin Pharma
is merged into Target in a transaction constituting a Qualified Public Merger,
(ii) the first date on which Kirin Holdings ceases to have the ability to elect
at least a majority of the members of the board of directors of Kirin Pharma;
provided that, in the event that Kirin Holdings, Kirin Pharma and a Target enter
into a Transitional Transaction, the fact that Kirin Holdings ceases to have the
direct ability to elect at least a majority of the members of the board of
directors of Kirin Pharma shall not constitute a Control Event if (x) the Target
has the ability to elect all of the directors of Kirin Pharma, (y) Kirin
Holdings has the ability to elect a majority of the directors of Target, and
(z) within 365 days following Kirin Holdings’ contribution to Target of shares
of common stock of Kirin Pharma, Kirin Pharma is merged into Target in a
transaction constituting a Qualified Public Merger, (iii) the consummation of
any Restricted Transaction or, if earlier, the public announcement, execution or
delivery of any agreement, plan or proposal contemplating any Restricted
Transaction, in any such case without the prior written consent of Amgen, or
(iv) to the extent that Kirin Holdings or Kirin Pharma consummates a transaction
or series of transactions that, but for the fact that it was entered into with a
Qualified Third Party or Non-Pharma Entity, would have constituted a Restricted
Transaction, the first date on which such Qualified Third Party ceases to be an
Asian Pharma Entity or such Non-Pharma Entity ceases to be a Non-Pharma Entity.

 

5



--------------------------------------------------------------------------------

1.20 CPI Adjustment

The term CPI Adjustment shall mean an adjustment of the FTE Rate, which shall be
made by first multiplying such FTE Rate by the Consumer Price Index in effect as
of the effective date of such adjustment and then dividing the resulting product
by the Consumer Price Index in effect as of the later of the date of this
Amendment Agreement and the date as of which the FTE Rate was last adjusted.

1.21 Equity Securities

The term Equity Securities shall mean, with respect to any Person other than a
natural person, any shares of capital stock or other ownership interests of such
Person and the securities convertible into or exchangeable or exercisable for or
into any such shares or ownership interests.

1.22 FTE Rate

The term FTE Rate shall mean the rate used by the Parties to reimburse Kirin
Pharma and Amgen for personnel-related expenses incurred by them in connection
with their respective research and development activities.

1.23 Group

The term Group means any group of Persons acting in concert with respect to the
acquisition, ownership or disposition of Equity Securities.

1.24 Kirin-Amgen Matter

The term Kirin-Amgen Matter shall mean, collectively, any Administrative Matter,
any matter relating to Corporation under consideration by the primary business
representatives of Amgen, on the one hand, and Kirin Holdings or Kirin Pharma,
on the other hand, any matter or question required to be decided or acted upon
by the Board of Directors or stockholders of Corporation and any matter
requiring the consent of any of the Parties pursuant to this Agreement or any
other agreement between or among Amgen, on the one hand, and Kirin Holdings or
Kirin Pharma, on the other hand, related to Corporation or to the Products (as
defined in Section 17.04.1).

1.25 Non-Asian Pharma Entity

The term Non-Asian Pharma Entity shall mean (i) any Person that derives 50% or
more of its consolidated revenues from the development, manufacture, processing,
distribution or sale of pharmaceutical or biotechnology products outside of
Asian Countries, and (ii) any Person Controlled, directly or indirectly, by any
Person described by clause (i) of this sentence.

1.26 Non-Pharma Entity

The term Non-Pharma Entity shall mean any Person that (i) derives less than 10%
of its consolidated revenues from the development, manufacture, processing,
distribution or sale

 

6



--------------------------------------------------------------------------------

of pharmaceutical or biotechnology products, and (ii) if Controlled, is not
Controlled, directly or indirectly, by any Person other than a Person described
by clause (i) of this sentence.

1.27 Person

The term Person shall mean an individual, a corporation, a partnership, an
association, a limited liability company, joint venture, estate, trust or other
entity of any kind or nature.

1.28 Purchase Event

The term Purchase Event shall mean the first date on which shares of common
stock of Kirin Pharma held of record by Kirin Holdings of which Kirin Holdings
is a Beneficial Owner cease to constitute at least [*] of the total number of
shares of common stock of Kirin Pharma on a fully diluted basis or cease to
represent at least [*] of the votes entitled to be cast on any matter by holders
of Equity Securities of Kirin Pharma; provided that, if Kirin Holdings acquires
[*] of the outstanding Equity Securities of Target and concurrently therewith or
thereafter consummates a Transitional Transaction, then the fact that Kirin
Holdings owns of record less than [*] of the outstanding common stock of Kirin
Pharma shall not constitute a Control Event if (i) Target holds of record [*] of
the outstanding shares of common stock of Kirin Pharma, (ii) Kirin Holdings
holds of record [*] of the outstanding Equity Securities of Target, and
(iii) within [*] days following Kirin Holdings’ contribution to Target of shares
of common stock of Kirin Pharma, Kirin Pharma is merged into Target in a
transaction constituting a Qualified Public Merger.

1.29 Qualified Public Merger

The term Qualified Public Merger shall mean any merger, consolidation or Share
Exchange of Kirin Pharma with or into any other corporation (a majority of the
Equity Securities of which corporation are listed for trading on a recognized
national or international securities exchange) after the consummation of which
merger, consolidation or Share Exchange at least 30% but less than 50% of the
total number of shares of common stock of Kirin Pharma, calculated on a fully
diluted basis, are listed for trading on a recognized national or international
securities exchange; provided, however that after the consummation of a
Qualified Public Merger (other than Share Exchange) in which Kirin Pharma is not
the surviving corporation, all references to shares of common stock of Kirin
Pharma herein shall be deemed to be references to shares of common stock of such
surviving corporation.

1.30 Qualified Public Offering

The term Qualified Public Offering shall mean a public offering, registered
under the Securities and Exchange Law of Japan and conducted on a “firm
commitment” basis for an aggregate offering price of not less than ¥5 billion,
of shares of common stock of Kirin Pharma that upon completion of such offering
will be listed on the Tokyo Stock Exchange and will represent at least 30% but
less than 50% of the total number of shares of common stock of Kirin Pharma on a
fully diluted basis.

 

7



--------------------------------------------------------------------------------

1.31 Qualified Third Party

The term Qualified Third Party shall mean any Asian Pharma Entity that is not
making or asserting and, within the past five years, has not made or asserted,
against Amgen or any of its Affiliates or any of their significant subsidiaries,
in any written communication, action, suit, proceeding or arbitration, any claim
which, if resolved other than in Amgen’s favor, could materially and adversely
affect the business, assets, business relationships, prospects, financial
condition or results of operations of Amgen or any such Affiliate or significant
subsidiary.

1.32 Restricted Transaction

The term Restricted Transaction shall mean any transaction or series of
transactions (including but not limited to any issuance, sale, transfer,
assignment, pledge, hypothecation or other disposition or encumbrance of
securities or other assets or property, and any merger, consolidation, Share
Exchange, reorganization, recapitalization or reverse stock split) as a result
of which any Person or Group (other than Kirin Holdings or an employee of Kirin
Pharma) (i) is or will become the Beneficial Owner of (A) any Equity Securities
of Kirin Pharma and such Beneficial Ownership could affect the management or
business of Corporation, or (B) any Equity Securities of Corporation, or
(ii) possesses or will possess the right to appoint one or more members of the
board of directors of (A) Kirin Pharma, where the existence or exercise of such
rights could affect the management or business of Corporation, or
(B) Corporation, other than any (v) issuance, sale or transfer of Equity
Securities of Kirin Holdings to any Qualified Third Party or Non-Pharma Entity,
(w) merger, consolidation, Share Exchange or similar business combination
transaction between Kirin Holdings, on the one hand, and any Qualified Third
Party or Non-Pharma Entity, on the other, (x) Qualified Public Merger, or
(y) Qualified Public Offering, or (z) Transitional Transaction in which (I) the
Target holds of record all of the outstanding shares of common stock of Kirin
Pharma, (II) Kirin Holdings holds of record a majority of the outstanding Equity
Securities of Target, (III) the Target has the ability to elect all of the
directors of Kirin Pharma, (IV) Kirin Holdings has the ability to elect a
majority of the directors of Target, and (V) within 365 days following Kirin
Holdings’ contribution to Target of shares of common stock of Kirin Pharma,
Kirin Pharma is merged into Target in a transaction constituting a Qualified
Public Merger.

1.33 Share Exchange

The term Share Exchange shall mean a kabushiki-kokan or kabushiki-iten, as those
terms are currently construed under the Japanese Corporation Code.

2.03 Qualification of Board Members

Paragraph 12.01 of the Shareholders’ Agreement is amended by inserting after the
second sentence thereof, the following sentence: “Each member of the Board of
Directors of Corporation (and each candidate therefor nominated by Kirin or
Amgen) shall be an employee of Kirin or one of its subsidiaries or Amgen or one
of its subsidiaries, as the case may be.”

2.04 Shareholder Consultation

Paragraph 12 of the Shareholders’ Agreement is amended by inserting, after
Paragraph 12.03, Paragraphs 12.03A and 12.03B as follows:

 

8



--------------------------------------------------------------------------------

“12.03A Administrative Decision-Making

The Parties shall cause all Administrative Matters to be handled in a manner
consistent with their respective past practices.

12.03B Decision Deadlocks

12.03B.1 If, with respect to any Kirin-Amgen Matter, the representatives of the
applicable Parties are unable to reach agreement within [*] calendar days
following the date on which such Kirin-Amgen Matter is first notified by one
Party to the other Party, then either such Party shall be entitled to implement
the consultation process contemplated by this Paragraph by giving written notice
to the other Party (each, an “Escalation Notice”).

12.03B.2 Within [*] calendar days following receipt of an Escalation Notice, the
applicable Parties shall cause such Kirin-Amgen Matter to be referred to the
President and the Chairman of Corporation (or such designees who have
decision-making authority with respect to such Kirin-Amgen Matter), and the
applicable Parties shall cooperate to cause such President and Chairman (or
their designees) to resolve such disagreement in good faith within [*] calendar
days following the date of the related Escalation Notice.

12.03B.3 If the President and the Chairman of Corporation are unable to reach
agreement on such Kirin-Amgen Matter during such period, the applicable Parties
shall cause such Kirin-Amgen Matter to be referred to the attendees of Kirin and
Amgen at the first succeeding executive business meeting of Corporation and the
applicable Parties shall cooperate to cause such attendees to resolve such
disagreement in good faith at such executive business meeting.

12.03B.4 If such attendees are unable to resolve such disagreement at such
meeting, within [*] calendar days following such meeting, the applicable Parties
shall cause such Kirin-Amgen Matter to be referred to the respective Chief
Executive Officers of Kirin and Amgen, and the applicable Parties shall
cooperate to cause such Chief Executive Officers to resolve such disagreement in
good faith within [*] calendar days following the date of the preceding
executive business meeting.

12.03B.5 If the authorized representatives of the applicable Parties reach
agreement with respect to such Kirin-Amgen Matter pursuant to this Paragraph,
Kirin and Amgen shall take such actions as are necessary to cause Corporation to
implement such decision. If the Chief Executive Officers of Kirin and Amgen are
unable to reach agreement on such Kirin-Amgen Matter, neither Corporation nor
its Board of Directors or Officers shall be required to take any action in
connection therewith.”

2.05 Management

(a) Paragraph 12.06 of the Shareholders’ Agreement is amended by replacing the
phrase “Kirin and/or Amgen” in the seventh line thereof with the phrase “any of
the Parties”.

(b) Paragraph 12.07 of the Shareholders’ Agreement is amended by replacing the
phrase “Kirin and/or Amgen” in the fourth line thereof with the phrase “any of
the Parties”.

 

9



--------------------------------------------------------------------------------

(c) Paragraph 12.10 of the Shareholders’ Agreement is amended by inserting,
after the word “Kirin”, the phrase “, Kirin Pharma”.

2.06 Business Matter

(a) Paragraph 13.01 of the Shareholders’ Agreement is amended by (i) replacing
the phrase “Kirin and Amgen” in the second line thereof with the phrase “the
Parties”, and (ii) replacing the word “Kirin” in the first line of clause (i),
and the second, fifth and eleventh lines of clause (iii) with the phrase “Kirin
Pharma”.

(b) Paragraphs 13.02 and 13.03 of the Shareholders’ Agreement are amended by
replacing each instance of the word “Kirin” with the phrase “Kirin Pharma”.

2.07 Restrictions on Shares

(a) Paragraph 14.01 of the Shareholders Agreement is amended by deleting the
words “in any other way dispose of or” and “, voluntarily and involuntarily, by
bankruptcy, operation of law or otherwise” in the sixth through eighth lines
thereof.

(b) Paragraph 14.02 of the Shareholders’ Agreement is deleted in its entirety.

(c) Paragraphs 14.03 and 14.04 of the Shareholders’ Agreement are amended and
restated as follows:

“14.03 Purchase Price

For purposes of Paragraphs 14.01 above and 17.04 below, the “Purchase Price” to
be paid for the shares (the “Purchase Shares”) of the transferring shareholder
(the “Transferor”) shall be as follows:

(i) The Purchase Price shall be [*], and shall be determined in United States
dollars as of a date not later than [*] calendar days following the date of the
notice in writing (each, an “Exercise Notice”) provided by the Nontransferring
Shareholder or Amgen, as the case may be (the “Transferee”), pursuant to
Paragraph 14.03 or 17.04, as the case may be; provided that, if such
determination is made by [*] in accordance with Paragraph 14.03(ii), such
determination shall be made as of the month preceding the date on which such [*]
is made.

(ii) The Purchase Price shall be determined, if possible, by the mutual
agreement of the Transferor and Transferee in accordance with the definition set
forth in Paragraph 14.03(i). If Transferor and Transferee are unable to reach
agreement within [*] calendar days following the date of the Exercise Notice,
the Purchase Price shall be determined by [*]. If Transferor and Transferee are
unable to [*], each shall choose [*] and the [*] shall, in good faith, select
[*]. The [*] so selected shall determine the Purchase Price, which determination
shall be final and binding on Transferor and Transferee. If either Transferor or
Transferee fail to select [*] within [*] calendar days after receipt of notice
from the other Party specifying such failure, such other Party may select [*] in
its sole discretion to determine the Purchase Price, which determination shall
be final and binding on Transferor and Transferee. Transferor and Transferee
shall instruct the [*] so retained to deliver a written opinion as to the
Purchase Price to each of them within [*]

 

10



--------------------------------------------------------------------------------

calendar days following the selection of the [*]. The cost of determining the
Purchase Price, including the fees and expenses of the [*], shall, unless
otherwise agreed by Transferor and Transferee in writing, be borne [*].

(iii) Corporation agrees to furnish the [*] retained pursuant to Paragraph
14.03(ii) with such financial, business or other information as is reasonably
necessary to allow it to evaluate the business, financial condition and results
of operations of Corporation, subject to execution of a reasonable
confidentiality agreement between Corporation and such [*].

14.04 Purchase Closing

(i) The consummation of the purchase and sale of the Purchase Shares (the
“Purchase Closing”) shall occur on the 15th calendar day (or, if such 15th
calendar day is not a business day, the next succeeding business day) following
the last to occur of (i) the final determination of the Purchase Price, and
(ii) the receipt of any governmental and regulatory approvals required for the
consummation of the Purchase Closing, at 10:00 a.m., California time, at the
principal executive office of Transferee. At the Purchase Closing, the
Transferor shall deliver to Corporation a share certificate or share
certificates evidencing the Purchase Shares, endorsed for transfer to the
Transferee, and a notice of transfer sufficient to effect the transfer of the
Purchase Shares to the Transferee, and the Transferee shall deliver the Purchase
Price to the Transferor in cash, by wire transfer or by certified or official
bank check, in any case denominated in United States dollars, and the transfer
of the ownership of the Purchase Shares shall be duly recorded in the share
register of Corporation.

(ii) The consummation of such transaction shall constitute (i) a warranty by the
Transferor to the Transferee that, as of the Purchase Closing, all such Purchase
Shares shall be duly authorized, validly issued and fully paid and that the sale
and delivery of the Purchase Shares at the Purchase Closing shall vest in the
Transferee good legal title and beneficial ownership of the Purchase Shares,
free and clear of all liens, charges, encumbrances, usufructs, restrictions,
options and other claims, and (ii) an agreement by the Transferee to indemnify
the Transferor and hold it harmless against any losses or damages arising out of
the foregoing warranty.”

2.08 Endorsement of Certificates

Section 16 of the Shareholders’ Agreement is amended by replacing the word
“Kirin” with the phrase “Kirin Holdings, Kirin Pharma”.

2.09 Additional Provisions

Section 17 of the Shareholders’ Agreement is amended and restated as follows:

“17. ADDITIONAL PROVISIONS

17.01 Restricted Transactions

Neither Kirin nor Kirin Pharma shall, without the prior written consent of
Amgen, consummate, publicly announce, execute or deliver any agreement, plan or
proposal

 

11



--------------------------------------------------------------------------------

contemplating any Restricted Transaction or take or permit any action or suffer
to exist any event, condition or circumstance that is reasonably likely to
result in any Restricted Transaction.

17.02 Control Event

Kirin shall provide Amgen with confidential written notice (containing, with
respect to an event referred to in clause (a), a reasonably detailed description
of the proposed agreement or transaction) of (a) its expected entry into any
agreement or transaction providing for a Control Event, not later than [*]
calendar days prior to entering into such agreement or transaction, and (b) the
occurrence of a Control Event within [*] calendar days following such
occurrence. Upon the occurrence of a Control Event:

17.02.1 Corporation shall at Amgen’s option, which it may exercise by giving
written notice thereof at any time on or prior to the [*] calendar day following
its receipt of notice of the occurrence of such Control Event, immediately issue
and deliver to Amgen one share of preferred stock having the terms set forth in
Article Fifth of Corporation’s Amended and Restated Certificate of Incorporation
to be filed on or about June 29, 2007 (such share, the “Control Share” and such
Amended and Restated Certificate of Incorporation, the “Restated Charter”), and
Amgen shall promptly pay to Corporation, against the delivery thereof, the par
value thereof. Amgen, Kirin Holdings and Kirin Pharma hereby irrevocably consent
to such issuance of the Control Share in accordance with Paragraph 2.13.1.

17.02.2 Upon the issuance to Amgen of one share of preferred stock of
Corporation pursuant to Paragraph 17.02.1, the number of members of the Board of
Directors of Corporation shall automatically increase to seven directors
pursuant to Article Eighth of the Restated Charter, and Amgen, in its capacity
as holder of all of the outstanding shares of preferred stock, shall promptly
nominate, designate and elect the member of the board of directors of
Corporation entitled to be nominated, designated and elected by holders of such
shares pursuant to paragraph (a) of Article Fifth of the Restated Charter.

17.02.3 Each Party shall take all actions, and execute and deliver all documents
and instruments, reasonably necessary to give full effect to the provisions of
this Paragraph 17.02 and the Restated Charter.

17.03 Purchase Event

Kirin shall provide Amgen with confidential written notice (containing, with
respect to an event referred to in clause (a), a reasonably detailed description
of the proposed agreement or transaction) of (a) its expected entry into any
agreement or transaction providing for a Purchase Event, not later than [*]
calendar days prior to entering into such agreement or transaction, and (b) the
occurrence of a Purchase Event within [*] calendar days following such
occurrence. Such notice shall be deemed given when such notice is received.

Upon the occurrence of a Purchase Event, (i) Amgen shall have the option, which
it may exercise by giving written notice thereof to Kirin and Corporation at any
time on or prior to the [*] calendar day following its receipt of notice of the
occurrence of such Purchase Event, to elect to purchase [*] of the Equity
Securities of Corporation held by Kirin (the “Kirin Shares”) in accordance with
Paragraphs 14.03 and 14.04, as amended, and (ii) the Corporation shall be

 

12



--------------------------------------------------------------------------------

entitled to, and Amgen may (by written notice given, in its sole discretion, on
Corporation’s behalf), at any time following such occurrence, terminate any or
all of the agreements between Corporation, on the one hand, and Kirin and/or
Kirin Pharma, on the other hand, including any or all of the Kirin/Amgen
Agreements, and each such agreement is hereby amended to so provide.

17.04 R&D Funding & Reimbursement Obligations

17.04.1 Corporation shall, and Kirin and Amgen shall cooperate to cause
Corporation to, (i) authorize Amgen to incur expenses on Corporation’s behalf,
in each calendar year specified in the table below, in respect of research and
development activities conducted by Amgen in relation to indications presented
to the Board of Directors of Corporation prior to July 1, 2007 of any of [*]
(each as defined in the applicable amendment to this Agreement and the related
agreements between or among one or more of the Parties and, collectively, the
“Products”), up to at least the aggregate expense amount set forth opposite such
calendar year in the second column of the table below, and (ii) authorize Kirin
Pharma to incur expenses on Corporation’s behalf, in each calendar year
specified in the table below, in respect of research and development activities
conducted by Kirin Pharma in relation to such indications of the Products, up to
at least the aggregate expense amount set forth opposite such calendar year in
the third column of the table below. Corporation shall account for such
authorized expenses in accordance with U.S. generally accepted accounting
principles and shall reimburse Amgen and Kirin Pharma therefor in accordance
with past practice. Each such aggregate expense amount shall be allocated among
Amgen’s or Kirin Pharma’s research and development activities relating to such
indications of the Products in a manner determined by Amgen or Kirin Pharma, as
the case may be, in its sole discretion, and each such Party shall provide
Corporation with reasonable notice of such allocation.

 

Year

   Amgen
Aggregate
Expense Amount   Kirin Pharma
Aggregate
Expense Amount

[*]

   [*]   [*]

[*]

   [*]   [*]

[*]

   [*]   [*]

Any expenses that Amgen or Kirin Pharma incurs on behalf of Corporation in
respect of research and development activities relating to such indications of
the Products that are in excess of such aggregate expense amount shall require
the approval of the Board of Directors of Corporation. Notwithstanding anything
to the contrary herein, [*].

17.04.2 Corporation shall, and Kirin and Amgen shall cooperate to cause
Corporation to, authorize each of Kirin Pharma and Amgen to incur expenses on
Corporation’s behalf, in each calendar year from [*] through 2019, in respect of
research and development activities conducted by Kirin Pharma and/or Amgen in
relation to the Products, up to at least an aggregate expense amount equal to
[*] of the [*] of Corporation applicable to such calendar year. Corporation
shall account for such authorized expenses in accordance with U.S. generally
accepted accounting principles and shall reimburse Kirin Pharma and/or Amgen
therefor in accordance with past practice. Each such aggregate expense amount
shall be allocated among Kirin Pharma’s and Amgen’s respective research and
development activities relating to the

 

13



--------------------------------------------------------------------------------

Products in a manner determined by the Board of Directors of Corporation in its
sole discretion. In the event that the Board of Directors of Corporation is
unable to reach agreement on such allocation, the applicable aggregate expense
amount shall be allocated among Kirin Pharma and Amgen’s respective research and
development activities in proportion to the previous year’s allocation.

17.04.3 If at any time the revenue of Corporation, together with any cash on
hand, is insufficient to fund the payment obligations of Corporation under this
Paragraph 17.04, then Kirin and Amgen shall make capital contributions to
Corporation, ratably according to the number of shares of common stock of
Corporation held by each of them, in an aggregate amount equal to the amount by
which such payment obligation exceeds such income and cash on hand and otherwise
in accordance with Paragraph 2.13. Each of Kirin and Amgen shall have the right
to deduct from any amounts (including royalties) owed by such Party to
Corporation pursuant to any agreement between such Party and Corporation any
unpaid amounts required to be paid by Corporation pursuant to this Paragraph
17.04.

17.05 FTE Rates

Corporation agrees, and Kirin and Amgen agree to cause Corporation to, adjust
the FTE Rate by means of a CPI Adjustment effective as of January 1 of each
calendar year; provided that, unless otherwise agreed by Kirin and Amgen in
writing, in no event shall any FTE Rate be reduced to an amount less than the
prior year’s FTE Rate.”

2.10 Export Control Laws

Paragraph 19.02 of the Shareholders’ Agreement is amended by replacing the word
“Kirin” with the phrase “Kirin Pharma”.

2.11 Entire Agreement; Amendment

Paragraph 22.03 of the Shareholders’ Agreement is amended by replacing the
phrase “Kirin, Amgen and the Corporation” in the second sentence thereof with
the phrase “each Party”.

2.12 Notices

Paragraph 22.01 of the Shareholders’ Agreement is amended and restated as
follows:

“All notices, requests, demands and other communications required or permitted
to be given under this Agreement shall be in writing and shall be addressed to
the following:

 

14



--------------------------------------------------------------------------------

“Kirin Holdings”

   Kirin Holdings Company, Limited    10-1, Shinkawa 2-chome, Chuo-ku    Tokyo,
104-8288, Japan    Attention: General Manager, Corporate Planning Department   
Facsimile No.: +81-3-5540-3587    Telephone No.: +81-3-5540-3424

“Kirin Pharma”

   Kirin Pharma Company, Limited    26-1, Jingumae 6-chome, Shibuya-ku    Tokyo,
150-8011, Japan    Attention: General Manager, Planning Department    Facsimile
No.: +81-3-5485-6301    Telephone No.: +81-3-5485-6765

“Amgen”

   Amgen Inc.    One Amgen Center Drive    Thousand Oaks, California 91320-1799,
United States    Attention: General Counsel    Facsimile No.: +1-805-499-6751   
Telephone No.: +1-805-447-1000

“Corporation”

   Kirin-Amgen, Inc.    c/o Amgen Inc.    One Amgen Center Drive    Thousand
Oaks, California 91320-1799, United States    Attention: President of
Kirin-Amgen    Facsimile No.: +1-805-499-6751    Telephone No.: +1-805-447-1000

Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided. Any notice required or
provided for by the terms of this Agreement shall be in writing and shall be
(a) sent by means of “next day” air express delivery via a reputable
international overnight courier service, or (b) sent by facsimile transmission,
in each case properly addressed in accordance with the paragraph above. The
effective date of notice shall be the actual date of receipt by the Party
receiving the same.”

2.13 Publicity and Disclosure

Paragraph 22.02 of the Shareholders’ Agreement is amended and restated as
follows:

“22.02 Confidential Information; Disclosure and Publicity

22.02.1 Each Party agrees not to, and agrees to cause such Party’s directors,

 

15



--------------------------------------------------------------------------------

officers, employees, etc. not to, disclose or permit the disclosure to any third
party of any confidential, non-public or proprietary information relating to the
business of Corporation or any other Party (collectively, “Confidential
Information”); provided that such disclosure may be made (i) with the prior
written consent of Kirin and Amgen, (ii) to any Person who is a director,
officer, employee, attorney, agent, consultant or accountant of a Party who
needs to know such information for the purposes of this Agreement and in
connection with the conduct of the business of Corporation, and agrees to be
bound by such Party’s confidentiality obligations hereunder, (iii) subject to
Paragraph 22.02.2, pursuant to a subpoena or order issued by a court, arbitrator
or governmental body, agency or official, or (iv) subject to Paragraph 22.02.3,
to the extent required by applicable law or by the rules of any securities
exchange.

22.02.2 In the event that a Party or any of its Affiliates is required to
disclose any Confidential Information in connection with any judicial or
administrative proceedings (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigation demand or similar
process), that Party in advance of such disclosure shall provide the other
Parties with prompt notice of such requirement(s). Such Party also agrees, to
the extent legally permissible, to provide the other Parties, in advance of any
such disclosure, with a list of any Confidential Information it intends to
disclose (and, if applicable, the text of the disclosure language itself) and to
cooperate with the other Parties to the extent they may seek to limit such
disclosure, including, if requested, taking all reasonable steps to resist or
avoid any such judicial or administrative proceeding referred to above. If, in
the absence of a protective order or the receipt of a waiver from the other
Parties after a request in writing therefor is made by such Party (such request
to be made as soon as practicable to allow the other Parties a reasonable amount
of time to respond thereto), such Party or any of its Affiliates is legally
required to disclose the Confidential Information to any tribunal to avoid
censure or penalty, such Party may disclose such information without liability
hereunder.

22.02.3 No Party shall issue or publish any press release or other public
communication about Corporation or its business without the express written
consent of the other Party, except to the extent such public communication is
required by applicable law or by the rules of any securities exchange; provided
that, to the extent practicable, such Party shall provide notice to and consult
with the other Party on the content of such communication.”

2.14 Expansion of Business

Paragraph 22.19 of the Shareholders’ Agreement is amended by replacing the
phrase “Amgen or Kirin” with the phrase “any of the Parties”.

 

3. REPRESENTATIONS AND WARRANTIES

3.01 Representations and Warranties of Kirin Holdings and Kirin Pharma

To induce Amgen to enter into and perform this Agreement, Kirin Holdings and
Kirin Pharma (collectively, the “Kirin Parties”), jointly and severally,
represent and warrant to Amgen as of the date hereof as follows:

(a) Kirin Pharma is a corporation duly organized and validly existing and in
good standing under the laws of the country of Japan and has all requisite power
and authority to

 

16



--------------------------------------------------------------------------------

lawfully carry on its business as now being conducted and to make, execute,
deliver and perform this Amendment Agreement. All of the outstanding Equity
Securities of Kirin Pharma are held of record and beneficially by Kirin
Holdings.

(b) This Amendment Agreement has been duly authorized and has been approved by
all necessary corporate action of each Kirin Party. This Amendment Agreement has
been duly executed and delivered by each Kirin Party and constitutes a valid and
legally binding obligation of each Kirin Party, enforceable against each Kirin
Party in accordance with its terms.

(c) Neither execution or delivery of this Amendment Agreement nor its
performance by each Kirin Party will, with or without notice, lapse of time or
both, (i) conflict with, violate or result in a breach of any term, condition or
provision of, nor constitute a material default under, or result in the
acceleration of any material obligation under, or permit the termination of any
indenture, material contract or other material agreement to which a Kirin Party
is a party or by which a Kirin Party or its properties is subject or bound;
(ii) conflict with or violate the provisions of any judgment, decree or order to
which such Kirin Party is subject or such Kirin Party’s registry certificate,
articles of association or comparable governing documents, or to the best of
each Kirin Party’s knowledge, any law or regulation; or (iii) result in the
creation or acceleration of any obligations under any lien, charge, pledge,
security interest, claim or other encumbrance on any of the assets of any Kirin
Party or any of its subsidiaries.

(d) Neither Kirin Party is a party to any pending or threatened suit, action or
legal, administrative, arbitration or other proceeding which might materially
and adversely affect the transactions contemplated by this Amendment Agreement,
nor does either Kirin Party know of any facts which are likely with the passage
of time to give rise to such a suit, action or proceeding.

(e) No notices, reports or filings are required to be made by any Kirin Party
with, nor are any consents, registrations, approvals, permits or authorizations
required to be obtained by any Kirin Party from, any domestic or foreign
governmental or regulatory authority, agency, commission, body, court or other
legislative, executive or judicial governmental entity (each, a “Governmental
Entity”), in connection with the execution, delivery and performance of this
Amendment Agreement by any of the parties hereto.

(f) Kirin Holdings and Kirin Pharma have provided Amgen with the documentation
listed on Appendix D to this Agreement (the “Reorganization Package”),
pertaining to the Reorganization and the assignment, conveyance and transfer of
the rights and obligations of Kirin Holdings under each Kirin/Amgen Agreement.
The documentation comprising the Reorganization Package is true, accurate and
complete, and describes the Reorganization in all material respects. The
Reorganization Package does not contain any untrue statement of a material fact,
or omit to state a material fact necessary to make the statements or facts
contained herein or therein not misleading. The Reorganization will be effected
in accordance with the Reorganization Package.

3.02 Representations and Warranties of Amgen

To induce the Kirin Parties to enter into this Agreement, Amgen represents and

 

17



--------------------------------------------------------------------------------

warrants to Kirin Holdings and Kirin Pharma as of the date hereof as follows:

(a) This Amendment Agreement has been duly authorized and has been approved by
all necessary corporate action of Amgen. This Amendment Agreement has been duly
executed and delivered and constitutes a valid and legally binding obligation of
Amgen, enforceable against Amgen in accordance with its terms.

(b) Neither execution or delivery of this Amendment Agreement nor its
performance by Amgen will, with or without notice, lapse of time or both,
(i) conflict with, violate or result in a breach of any term, condition or
provision of, nor constitute a material default under, or result in the
acceleration of any material obligation under, or permit the termination of any
indenture, material contract or other material agreement to which Amgen is a
party or by which Amgen or its properties is subject or bound; (ii) conflict
with or violate the provisions of any judgment, decree or order to which Amgen
is subject or Amgen’s certificate of incorporation, bylaws or comparable
governing documents, or to the best of Amgen’s knowledge, any law or regulation;
or (iii) result in the creation or acceleration of any obligations under any
lien, charge, pledge, security interest, claim or other encumbrance on any of
the assets of Amgen or any of its subsidiaries.

(c) Amgen is not a party to any pending or threatened suit, action or legal,
administrative, arbitration or other proceeding which might materially and
adversely affect the transactions contemplated by this Amendment Agreement, nor
does Amgen know of any facts which are likely with the passage of time to give
rise to such a suit, action or proceeding.

(d) No notices, reports or filings are required to be made by Amgen with, nor
are any consents, registrations, approvals, permits or authorizations required
to be obtained by Amgen from a Governmental Entity, in connection with the
execution, delivery and performance of this Amendment Agreement by any of the
parties hereto.

 

4. GUARANTEE

Notwithstanding the provisions of any other document, agreement or instrument
(including but not limited to the Corporate Split Agreement between Kirin
Holdings and Kirin Pharma), the provisions of the Shareholders’ Agreement, as
amended by this Amendment Agreement, shall remain binding upon Kirin Holdings
and Kirin Holdings shall not be released or discharged from any obligations in
respect thereof. Notwithstanding the provisions of any other document, agreement
or instrument, Kirin Holdings hereby absolutely, unconditionally and irrevocably
guarantees to Amgen, as a primary obligor and not merely as a surety, the due
and punctual performance and observance of, and compliance with, all covenants,
agreements, obligations, liabilities, representations and warranties of Kirin
Pharma under or pursuant to the Shareholders’ Agreement, each Kirin/Amgen
Agreement and this Amendment Agreement, as each such agreement may be amended or
modified from time to time with or without notice to Kirin Holdings (all such
obligations being collectively referred to as the “Guaranteed Obligations”).
Amgen shall provide reasonable written notice to Kirin Holdings if Kirin Pharma
fails to perform the Guaranteed Obligations when due. Kirin Holdings irrevocably
and unconditionally waives, and agrees that its liability under this
representation shall be unaffected by, any act, omission, delay or other
circumstance or election of remedies by Amgen that might

 

18



--------------------------------------------------------------------------------

otherwise constitute a legal or equitable discharge or defense of a guarantor or
surety. Kirin Holdings further agrees that its guarantee is a continuing
guarantee of payment and performance of the Guaranteed Obligations when due
(whether or not any bankruptcy, insolvency or similar proceeding under
applicable law shall have stayed the accrual or collection of any of the
Guaranteed Obligations or operated as a discharge thereof) and not of
collection. The foregoing guarantee shall [*] (a) as of the consummation of any
transaction providing for a Purchase Event, if and only if Kirin Holdings [*]
such transaction or (b) after the [*] that Kirin-Amgen [*] the agreements
between Kirin-Amgen, on the one hand, and Kirin Holdings and/or Kirin Pharma, on
the other hand, including all of such Kirin/Amgen Agreements, in accordance with
Section 17.03 of the Shareholders Agreement, except that, in any such case of
(a) or (b), no such [*] shall [*] Kirin Holdings from [*] with respect to any
Guaranteed Obligations that [*] to such [*].

 

5. MISCELLANEOUS

5.01 No Further Amendment

Except as expressly set forth in this Amendment Agreement, from and after the
effective time of the Reorganization, all the terms and conditions of the
Shareholders’ Agreement and each Kirin/Amgen Agreement shall remain unchanged
and in full force and effect and shall continue to be binding between or among
Kirin Pharma, Kirin Holdings and either or both of Amgen and Kirin-Amgen, as the
case may be.

5.02 Entire Agreement; Amendment

This Amendment Agreement (together with its Appendices and all documents and
instruments delivered in connection herewith) constitutes the full and complete
agreement and understanding between the parties hereto and shall supersede any
and all prior written and oral agreements concerning the subject matter
contained herein. This Amendment Agreement may not be modified or amended, nor
may any provision hereof be waived without a written instrument executed by the
parties hereto.

5.03 Waiver

No failure or delay by any Party to insist upon the strict performance of any
term, condition, covenant or agreement of this Amendment Agreement, or to
exercise any right, power or remedy hereunder or thereunder or consequent upon a
breach hereof or thereof shall constitute a waiver of any such term, condition,
covenant, agreement, right, power or remedy or of any such breach or preclude
such Party from exercising any such right, power or remedy at any later time or
times.

5.04 Remedies

No right, power or remedy herein conferred upon or reserved to any Party is
intended to be exclusive of any other right, power or remedy or remedies, and
each and every right, power and remedy of any Party pursuant to this Amendment
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise shall to the extent permitted by law be cumulative and concurrent, and
shall be in addition to every other right, power or remedy pursuant to this
Amendment Agreement, or now or hereafter existing at law or in equity or by

 

19



--------------------------------------------------------------------------------

statute or otherwise and the exercise or beginning of the exercise by any Party
of any one or more of such rights, powers or remedies shall not preclude the
simultaneous or later exercise by any Party of any or all such other rights,
powers or remedies.

5.05 Headings

Headings in this Amendment Agreement are included herein for the convenience of
reference only and shall not constitute a part of this Amendment Agreement for
any purpose.

5.06 Effectiveness

Any provision of this Amendment Agreement which is prohibited or unenforceable
in any jurisdiction shall as to such jurisdiction be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or effecting the validity or enforceability of such provision
in any other jurisdiction.

5.07 Governing Law

This Amendment Agreement, other than the provision contained in the first
paragraph of Section 1.03, shall be construed in accordance with the internal
laws, and not the law of conflicts, of the State of California applicable to
agreements made and to be performed in such state.

5.08 Binding Effect

This Amendment Agreement shall be binding upon and inure to the benefit of the
parties hereto, their successors and assigns.

5.09 Number and Gender

Words in the singular shall include the plural, and words in a particular gender
shall include either or both additional genders, when the context in which such
words are used indicates that such is the intent.

5.10 Counterparts

This Amendment Agreement may be executed in one or more counterparts by the
parties hereto. All counterparts shall be construed together and shall
constitute one agreement.

5.11 Validity

If for any reason any clause or provision of this Amendment Agreement, or the
application of any such clause or provision in a particular context or to a
particular situation, circumstance or person, should be held unenforceable,
invalid or in violation of law by any court or other tribunal, then the
application of such clause or provision in contexts or to situations,
circumstances or persons other than that in or to which it is held
unenforceable, invalid or in violation of law shall not be affected thereby, and
the remaining clauses and provisions hereof shall nevertheless remain in full
force and effect.

 

20



--------------------------------------------------------------------------------

5.12 Confidentiality

(a) Each Party agrees not to, and agrees to cause such Party’s directors,
officers, employees, etc. not to, disclose or permit the disclosure to any third
party of any confidential, non-public or proprietary information relating to
this Amendment Agreement (collectively, “Amendment Confidential Information”);
provided that such disclosure may be made (i) with the prior written consent of
Kirin Holdings and Amgen, (ii) to any Person who is a director, officer,
employee, attorney, consultant or accountant of a Party who needs to know such
information for the purposes of this Amendment Agreement, and agrees to be bound
by such Party’s obligation hereunder, (iii) subject to Paragraph 5.12(b),
pursuant to a subpoena or order issued by a court, arbitrator or governmental
body, agency or official, (iv) subject to Paragraph 5.12(c), to the extent
required by applicable law or by the rules of any securities exchange or (v) to
any Person, who agrees in writing, for the benefit of the nondisclosing Parties,
to comply with this Section 5.12, in connection with a due diligence
investigation undertaken by such Person in connection with a merger,
consolidation or Share Exchange with the disclosing Party, or a purchase of a
material portion of the assets or the business (including corporate split) of
the disclosing Party.

(b) In the event that a Party or any of its Affiliates is required to disclose
any Amendment Confidential Information in connection with any judicial or
administrative proceedings (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigation demand or similar
process), that Party in advance of such disclosure shall provide the other
Parties with prompt notice of such requirement(s). Such Party also agrees, to
the extent legally permissible, to provide the other Parties, in advance of any
such disclosure, with a list of any Amendment Confidential Information it
intends to disclose (and, if applicable, the text of the disclosure language
itself) and to cooperate with the other Parties to the extent they may seek to
limit such disclosure, including, if requested, taking all reasonable steps to
resist or avoid any such judicial or administrative proceeding referred to
above. If, in the absence of a protective order or the receipt of a waiver from
the other Parties after a request in writing therefor is made by such Party
(such request to be made as soon as practicable to allow the other Parties a
reasonable amount of time to respond thereto), such Party or any of its
Affiliates is legally required to disclose the Amendment Confidential
Information to any tribunal to avoid censure or penalty, such Party may disclose
such information without liability hereunder.

(c) No Party shall issue or publish any press release or other public
communication concerning this Amendment Agreement without the express written
consent of the other Parties, except to the extent such public communication is
required by applicable law or by the rules of any securities exchange; provided
that, to the extent practicable, such Party shall provide notice to and consult
with the other Parties on the content of such communication. Kirin Holdings,
Kirin Pharma and Kirin-Amgen hereby acknowledge and agree that Amgen shall have
the right to file an unredacted copy of this Amendment Agreement with the U.S.
Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment Agreement to be
executed by their duly authorized representatives in the manner legally binding
upon them.

 

KIRIN BREWERY COMPANY, LIMITED By   /s/ Kazuyasu Kato   Name:   Kazuyasu Kato  
Title:   President, Representative Director   Date:   June 28, 2007 KIRIN PHARMA
COMPANY, LIMITED By   /s/ Katsuhiko Asano   Name:   Katsuhiko Asano, Ph.D  
Title:   President, Representative Director   Date:   June 28, 2007 AMGEN INC.,
a Delaware corporation By   /s/ George J. Morrow   Name:   George J. Morrow  
Title:   Executive Vice President, Global   Commercial Operations   Date:  
June 28, 2007 KIRIN-AMGEN, INC., a Delaware corporation By   /s/ Dominique
Monnet   Name:   Dominique Monnet   Title:   President   Date:   June 28, 2007



--------------------------------------------------------------------------------

Appendix A

Kirin/Amgen Agreements

[*]

 

A-1



--------------------------------------------------------------------------------

Appendix B

Restated Charter



--------------------------------------------------------------------------------

Appendix C

Asian Countries

[*]

 

C-1



--------------------------------------------------------------------------------

Appendix D

Reorganization Package

[*]

 

D-1